Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Trademarks identify the source of goods, not the goods themselves (see MPEP 2173.05(u)). Thus the claim term “GremlinTM” is improper. Examiner notes that a person of ordinary skill in the art would recognize Gremlin as being any of the UAVs from the DARPA Gremlin project.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10−16, directed to inventions non-elected without traverse. These method claims do not contain all the limitations of the allowable apparatus claim. An attempt to reach Applicant on 24 June 2022 was unsuccessful. Accordingly, claims 10−16 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
on page 1 line 10 “16,877,458” has been changed to --16/877,458--
page 11 line 5 “blade304” has been changed to --blade 304--
page 28 line 5 “vapor ,” has been changed to --vapor,--
page 39 line 18 “Figs. 33A” has been changed to --Fig. 33A--
page 42 line 22 “bring” has been changed to --bringing--
page 43 line 19 “image devices on” has been changed to --image devices 3706 on--
page 46 line 8 “tree” has been changed to --three--
In the claims:
Claim 1 line 5 “a long fuel hose” has been changed to --a fuel hose--
Claim 1 line 15 “having the shape of the acquisition blade” has been changed to --having a shape corresponding to the shape of the acquisition blade--
Claim 8 line 2 “GremlinTM UAVs” has been changed to --Gremlin UAVs--
Claim 9 line 2 “GremlinTM UAVs” has been changed to --Gremlin UAVs--
Claims 10−16 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The nearest prior art is considered to be US Patent No. 6,869,042 to Harrison; US Pre-Grant Publication No. 2016/0075441 to Elsawah; and US Patent No. 10,246,189 to Paunicka et al. (“Paunicka”).
Elsawah teaches a refueling drogue (i.e. end effector) which is controllable aerodynamically using control surfaces. Acquisition blade (fuel barrel 19) extends from the top of the drogue (fig. 2) to meet an acquisition port (refueling port 15) on the underside of the aircraft being refueled, where a person of ordinary skill in the art would find it obvious to modify Elsawah to operate inverted when refueling aircraft where the fuel port is located on an upper surface of the target aircraft. Additionally, Elsawah has a roller mechanism 31 to assist with connecting the blade 19 to the port 15. Elsawah is not configured to launch and retrieve target aircraft as a tether, and furthermore is not connected to the hose by a gimbal joint.
Paunicka teaches a system in which UAVs can be launched, retrieved, and refueled by a system having an end effector (drogue 62) attached to tether/hose 22. The end effector is not attached to the tether/hose by a gimbal joint and does not have a downward projecting acquisition blade.
Harrison teaches a system in in which UAVs can be launched, retrieved, and refueled by a system having an end effector (drogue 24) attached to tether/hose 23. The end effector is not attached to the tether/hose by a gimbal joint and does not have a downward projecting acquisition blade.
It would not have been obvious to modify Elsawah to become a adapted to carry, launch, and retrieve UAV. To the extent that the refueling drogues of Paunicka and Harrison could be replaced with that of Elsawah, further modifications would be necessary to permit launching and retrieval, since the connection point of Paunicka and Harrison is at the nose, where the towed vehicle will naturally right itself in aerodynamic flow. It would not have been obvious to one of ordinary skill in the art to make such modifications, such as by including a gimbal joint connecting the tether/hose to the end effector, except through impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642